Order entered January 26, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01584-CV

                              ADAM C. LEONARD, Appellant

                                                 V.

                            SALINAS CONCRETE, LP, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-04971

                                           ORDER
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       We GRANT appellant’s January 9, 2015 motion to stay discovery and pretrial

proceedings pending resolution of this appeal.

       Appellee’s brief is due February 5, 2015.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE